Case 1:20-cv-00394-JDL Document1 Filed 10/23/20 Pageiof3 PagelD#:1

FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT UNDER THE
CIVIL RIGHTS ACT, 42 U.S.C. § 1983, WITH JURISDICTION |
UNDER 28 U.S.C. § 1343 |

 

UNITED STATES DISTRICT COURT

 

 

 

 

DISTRICT OF MAINE

War C hoy )
[Enter above the full name of )
the plaintiff in this action] )
)

Vv. . ) Docket no.
| ). )
Mame Stole Prison )
fo. ‘ )
Depart ment ot Corte r | won )
‘ )
)
[Enter above the full name of )
the defendant(s) in this action] )

1.

Previous Lawsuits

L. Have you begun other lawsuits in state or federal court dealing with the
same facts involved in this action or otherwise relating to your
imprisonment? Yes[ | No[-/ ]

2. If your answer to “A” is yes, describe the lawsuit in the space below.

[If there is more than one lawsuit, describe the additional lawsuits on
another piece of paper, using the same outline]

~ |. Parties to this previous lawsuit

Plaintiff(s)

 

 

Defendant(s)

 

 

2. Court [If federal court, name the district; if state court, name the county]

 

3. Docket number

 
Case 1:20-cv-00394-JDL Document1 Filed 10/23/20 Page2of3 PagelD#: 2

4. Name of judge whom case was assigned

5. Outcome [for example: It is still pending? Was it dismissed? Was it
appealed]

 

6. Approximate date of filing lawsuit

 

7. Approximate date of outcome

 

Place of present confinement

A. Is there a prisoner grievance procedure in this institution?
Yes({ | No[7~ ]

B. Did you present the facts relating to your complaint in the state prisoner
grievance procedure? Yes[ | No[~ ]

C. If your answer is “Yes”

 

1. What steps did you take?

 

 

2. What was the result?

 

 

 

Parties

{In item “A” below, place your name in the first blank and place your present address in
the second blank. Do the same for additional plaintiffs, if any. ]

A.NameofPlaintitt Wo Chow
Address 20 Cort lank st St | Port land Me 0 Hol

[In item “B” below, place the full name of the defendant in the first blank, his official
position in the second blank, and his place of employment in the third blank. Use item
“C” for the names, positions, and places of employment of any additional defendants. |

B. Name of Defendant Mai Ac siglhe Prison De pus | ne cv sh Cortech DNS

Position

Address XQ | Cush ind Road Warten , Me pk be

 
Case 1:20-cv-00394-JDL Document1 Filed 10/23/20 Page3of3 PagelD#: 3

C. Additional Defendant(s)

 

 

 

IV. Statement of Claim

[State here as briefly as possible the facts of your case. Describe low each
defendant is involved. Include also the names of other persons involved, dates and
places. Do not give any legal arguments or cite any cases or statutes. If you intend
to allege a number of related claims, number and set forth each claim in a separate
paragraph. Use as much space as you need. Attach extra sheet if necessary.]

when 4 Was relensed Seon Maine olile Prison. ‘the stale of Mine
department of Plea’ Corre lions, Gave me iacorrecl identity verit\ cat vo“
~ Prmatiots which Prevewted me from applying for derive, lisense . s0Ce
— (acthon. Green Cortk - Ag Mis tment of correA ions resued mJ ¢ sked for
the right identity verlicction iatemation, my Preble sleet caseworker
ester depitnvent 04 corrections G orrect Aye! etror -They refaseck do Thad
3 cant work anth homeless Mow :
22. Relief

 

 

 

[State briefly exactly what you want the court to. do for you. Make no legal arguments. ,
Cite no cases or statutes. ]

. $ need The help oS the. court to gel the corcect ides ity
4 eritication iaTorovition , compensation tor ny Moe ary
osS,

 

 

 

aa Char

Signature of Plaintiff

Signed this __\Q _ day of 4 ,20X0

I declare under penalty of perjury that the foregoing is true and correct.

[o- 4 [oo20- lila (han
Date Signature of Plaintiff
